
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.61.1


Amendment to the Dime Bancorp, Inc.
Senior Management Incentive Plan

Effective December 12, 2000


        The Dime Bancorp, Inc. Senior Management Incentive Plan (the "Plan") is
hereby amended in the following particulars:

1.The second textual sentence of Section 7 is amended to read as follows:

"Such amount shall then be payable to the participant, in the sole discretion of
the Committee and to the extent earned, in cash, in shares of common stock of
the Company or rights to purchase shares of common stock of the Company (in each
instance subject to such restrictions as may be determined by the Committee,
with such stock or stock purchase right payment effected through the provisions
of an available stock incentive plan of the Company), or a combination of cash,
stock or stock purchase rights, at such time and in such manner as is determined
by the Committee in its sole discretion."

2.The following sentence is added at the beginning of the last paragraph of
Section 8(a) of the Plan:

"The guaranteed minimum target bonus amounts payable pursuant to this Section 8
shall, notwithstanding any other provisions of Section 7 hereunder, be paid in
cash."

3.The last textual sentence of Section 14 of the Plan is amended to read as
follows:

"Notwithstanding anything in this Plan to the contrary, the Bank shall be
jointly and severally liable for all cash amounts payable under the Plan and the
Company shall be jointly and severally liable for all amounts payable under the
Plan in the form of shares of common stock of the Company or rights to purchase
shares of common stock of the Company (whether or not subject to restrictions as
may be determined by the Committee)."

--------------------------------------------------------------------------------





QuickLinks


Amendment to the Dime Bancorp, Inc. Senior Management Incentive Plan Effective
December 12, 2000
